EXHIBIT 10.1

THIS AMENDMENT NO. 1 TO ASSET PURCHASE AGREEMENT dated as of March 24, 2015 (the
“Amendment”) is entered into by and between:
(1)ANIXTER INC., a Delaware corporation (the “Seller”); and
(2) OPTIMAS OE SOLUTIONS, LLC (formerly AIP/FASTENERS LLC), a Delaware limited
liability company (the “Buyer” and, collectively with the Seller, the “Parties”
and each a “Party”).
W I T N E S S E T H
WHEREAS, the Parties are party to that certain Asset Purchase Agreement dated as
of February 11, 2015 (the “Agreement”); and
WHEREAS, the Parties wish to amend the Agreement as set forth in this Amendment.
NOW THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
1.
Definitions. Except as otherwise expressly indicated herein, capitalized terms
used in this Amendment shall have the meanings given them in the Agreement.

2.
Amendment of Agreement Section 6.10(a). The first sentence of Section 6.10(a) of
the Agreement shall be, and hereby is, amended in its entirety to read as
follows:

“Neither the Seller nor any of its controlled Affiliates will engage, directly
or indirectly, in the Business for a period of five (5) years immediately
following the Closing Date; provided, however, that nothing herein shall
restrict or prohibit the Seller or any of its Affiliates from (i) engaging in
Permitted Activities, (ii) acquiring, by any means, any interest in (including
through an acquisition of the assets of) a company that is engaged in the
distribution or manufacturing of fastener hardware and components, so long as
such business does not make up 20% or more of such company’s revenues, or (iii)
engaging, directly or indirectly, in the Business in the United Mexican States
at anytime after the third (3rd) anniversary of the Closing Date.”
3.
No Other Amendment. Except as expressly provided in this Amendment, the
Agreement is not, and shall not be deemed to be, amended, modified or waived in
any manner whatsoever, and, as so amended, is hereby ratified and confirmed.

4.
Incoporation of Provisions. The provisions of Sections 12.7, 12.8, 12.9 and
12.12 of the Agreement are hereby incorporated in this Amendment, mutatis
mutandi, as effectively as if set forth herein in full.





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Amendment as of the day and
year first above written:
ANIXTER INC.


By: /s/ Rod Shoemaker     
Name: /s/ Rod Shoemaker    
Title: SVP - Treasurer
    
OPTIMAS OE SOLUTIONS, LLC


By: /s/ Stanley Edme     
Name: /s/ Stanley Edme    
Title:    Vice President and Secretary

Active 18198930.1    2